UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT A. REED,                       
              Petitioner-Appellant,
                 v.
J. JOSEPH CURRAN, JR.; THE STATE OF              No. 03-6209
MARYLAND; DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONAL SERVICES;
G.R. HOVEY JOHNSON, Judge,
             Respondents-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-02-3245-PJM)

                      Submitted: April 21, 2003

                       Decided: May 27, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Robert A. Reed, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          REED v. CURRAN
                              OPINION

PER CURIAM:

   Robert A. Reed seeks to appeal the district court’s order denying
without prejudice relief on his complaint. Reed’s original complaint
was styled as an action arising under 42 U.S.C. § 1983 (2000).
Because this complaint raised habeas corpus claims, the district court
advised Reed in an order dated October 24, 2002, that his claims were
more appropriately presented in a petition for relief under 28 U.S.C.
§ 2254 (2000). The district court then ordered Reed to respond within
twenty days, and sent him the appropriate § 2254 form. Reed
responded by filing a § 2254 petition on November 5, 2002. On
December 12, 2002, the district court gave Reed another twenty (20)
days to respond, apparently unaware that Reed had already complied
with the court’s prior order. On January 9, 2003, the district court
entered an order dismissing Reed’s case without prejudice for failure
to respond. Although it is clear that the district court mistakenly dis-
missed Reed’s case for failure to respond, we, nevertheless, dismiss
this action as successive under 28 U.S.C. § 2244 (2000).

   Reed amended his original § 1983 complaint by filing a § 2254
petition; however, Reed had previously filed a § 2254 petition with
the district court on February 28, 2001, raising claims related to his
twenty-year sentence for second degree rape. The district court dis-
missed that case as filed beyond the one-year limitations period under
the AEDPA. See Reed v. Curran, No. CA-02-3245-PJM (D. Md. Apr.
11, 2001). This court dismissed the appeal on the reasoning of the dis-
trict court. Reed v. Maryland, No. 01-6843 (D. Md. Aug. 17, 2001).

   In his amended complaint in this action filed under § 2254, Reed
again raises claims relating to his state court conviction for second
degree rape and his subsequent twenty-year sentence. Because Reed
did not seek leave from this court to file a successive § 2254 petition
pursuant to 28 U.S.C. § 2244 (2000), we dismiss his current action as
successive. Further, to the extent that Reed’s complaint is construed
as a § 1983 complaint, his claims are barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994), because Reed has not established that
his conviction has been reversed, expunged, invalidated, or called into
question through federal habeas relief.
                           REED v. CURRAN                           3
  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We also deny Reed’s motion to proceed on appeal in forma
pauperis. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         DISMISSED